Citation Nr: 0620653	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-11 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for diabetes mellitus type II (diabetes).

2.  Entitlement to a rating greater than 40 percent for 
spondylolisthesis at L5 with history at L4-L5 disc herniation 
(lumbar spine disorder).

3.  Entitlement to a rating greater than 10 percent for 
radiculopathy of the right thigh secondary to the lumbar 
spine disorder (right thigh radiculopathy).

4.  Entitlement to a rating greater than 10 percent for 
osteoarthritis of the right knee (right knee arthritis).

5.  Entitlement to a rating greater than 10 percent for 
osteoarthritis of the left knee (left knee arthritis).

6.  Entitlement to a rating greater than 10 percent for 
osteoarthritis of the right (dominant) hand (right hand 
arthritis).

7.  Entitlement to a rating greater than 10 percent for 
osteoarthritis of the left hand (left hand arthritis).

8.  Entitlement to a rating greater than 10 percent for 
hypertension.

9.  Entitlement to a compensable rating for appendectomy 
scars.

10.  Entitlement to a compensable rating for lichen planus 
with nail involvement (lichen planus).

11.  Entitlement to a compensable rating for hearing loss of 
the left ear.

12.  Entitlement to a compensable rating for right (dominant) 
shoulder impingement syndrome (right shoulder disorder).

13.  Entitlement to an overall combined evaluation greater 
than 80 percent.


INTRODUCTION

The veteran served on active duty from June 1962 to July 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

Clarification of issue on appeal

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005) provides that 
intervertebral disc syndrome (IVDS) can be evaluated by 
combining separate ratings for chronic neurologic and 
orthopedic manifestations.  In its May 2004 Supplemental 
Statement of the Case (SSOC), the RO established service 
connection for right thigh radiculopathy, as related to the 
veteran's service connected lumbar spine disorder, assigning 
the disability a separate 10 percent rating.  Therefore, an 
increased rating for right thigh radiculopathy has been 
included in the issues on appeal.


FINDINGS OF FACT

1.  The veteran's diabetes requires a restricted diet and use 
of an oral hypoglycemic agent, but does not require insulin 
or activity restriction.

2.  The veteran's lumbar spine disorder has been manifested 
by forward flexion to 30 degrees and incapacitating episodes 
having a total duration of four or five days in the past 12 
months, without evidence of ankylosis.

3.  The veteran's right thigh radiculopathy has been 
manifested by mild numbness.

4.  The veteran's bilateral knee arthritis affects major 
joints and is manifested by some pain, flexion to 120 
degrees, and extension to zero degrees, without instability.

5.  An examination of the veteran's right hand indicates that 
the thumb could oppose all fingers, he could touch the 
proximal palmar crease of his hand with all fingertips, and 
there is no sensory or motor deficit; there is no evidence of 
ankylosis, pain, weakness or incoordination.

6.  An examination of the veteran's left hand indicates that 
the thumb could oppose all fingers, he could touch the 
proximal palmar crease of his hand with all fingertips, and 
there is no sensory or motor deficit; there is no evidence of 
ankylosis, exacerbation, pain, weakness or incoordination.

7.  The veteran does not have diastolic blood pressure 
predominantly 110 or more or systolic blood pressure 
predominantly 200 or more.

8.  There is no limitation of function as a result of the 
veteran's appendectomy scars and the scar is not painful or 
unstable.

9.  The veteran's lichen planus affects less than 5 percent 
of his total body surface and does not require treatment.

10.  The veteran has level I hearing in his left ear.

11.  The veteran's shoulder disorder has been manifested by 
flexion to 169 degrees, abduction to 150 degrees, and 
internal and external rotation to 70 degrees, without 
evidence of pain, weakness, incoordination, or excess 
fatigability.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating greater 
than 20 percent for diabetes.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).

2.  The criteria are not met for a rating greater than 40 
percent for the service-connected lumbar spine disorder.  38 
U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (2005).

3.  The criteria are not met for a rating greater than 10 
percent for right thigh radiculopathy.  38 U.S.C.A. §§ 1155, 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2005).

4.  The criteria are not met for a rating greater than 10 
percent for right knee arthritis.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2005).

5.  The criteria are not met for a rating greater than 10 
percent for left knee arthritis.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2005).

6.  The criteria are not met for a rating greater than 10 
percent for right hand arthritis.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5216-5230 
(2005).

7.  The criteria are not met for a rating greater than 10 
percent for left hand arthritis.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5216-5230 
(2005).

8.  The criteria are not met for a rating greater than 10 
percent for hypertension.  38 U.S.C.A. §§ 1155, (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

9.  The criteria are not met for a compensable rating for 
appendectomy scars.  38 U.S.C.A. §§ 1155, (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2005).

10.  The criteria are not met for a compensable rating for 
lichen planus.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

11.  The criteria are not met for a compensable rating for 
hearing loss of the left ear.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2005).

12.  The criteria are not met for a compensable rating for a 
right shoulder disorder.  38 U.S.C.A. §§ 1155, (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

13.  The criteria are not met for an overall combined 
evaluation greater than 80 percent.  38 C.F.R. § 4.25, Table 
I (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

More recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) addressed the 
applicability of the VCAA notice requirements to situations, 
such as the diabetes claim in this case, where VA has granted 
service connection for a disability, but the veteran 
disagrees with the initial rating assigned.  Dingess v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. 
March 6, 2003).  The Court found that the notice requirements 
are also applicable to the initial disability rating 
assigned.  Id. at *12.

The Court also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. at 119-20.  This timing requirement also applies to 
the elements of the claim that relate to the initial 
disability rating assigned.  Dingess, 2006 WL 519755, at *13.

In this case, the veteran was provided VCAA notice in an 
April 2003 letter (VCAA letter) applicable to his claim for 
service connection for diabetes.  The RO sent the VCAA letter 
prior to the initial adjudication of that issue in August 
2003, thus complying with the preferred sequence of events 
specified in Pelegrini II.  The RO sent the veteran another 
VCAA letter in November 2003 applicable to all of the issues 
on appeal.  While the November 2003 notice was not given 
prior to the August 2003 decision at issue, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The veteran received the 
VCAA letters before the RO issued the January 2004 Statement 
of the Case (SOC) and May 2004 SSOC and prior to the transfer 
and certification of his appeal to the Board.  The content of 
those letters, taken together, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to his VCAA notices.  Therefore, notwithstanding 
Pelegrini II, deciding his appeal at this juncture is 
nonprejudicial.

The VCAA letters summarized the evidence needed to 
substantiate the veteran's claims for service connection and 
increased ratings.  Both letters described the VA's duty to 
assist and specified the evidence the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical records.  In this way, the VCAA 
letters, taken together, clearly satisfy the first three 
"elements" of the notice requirement under Pelegrini II.

Although the VCAA letters do not contain the precise language 
specified in the fourth "element," the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  A more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his claims for service connection and increased 
ratings, as well as examples of evidence necessary to 
establish disability ratings.  But he was not provided with 
notice of the type of evidence necessary to establish 
effective dates.  Despite the inadequate notice provided to 
the veteran on the latter element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction (i.e., RO), 
the Board must consider whether the veteran has been 
prejudiced thereby).

Here, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claims.

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2005).  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

When the governing law or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied.  This determination depends on the facts of 
each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever 
version applies, all evidence on file must be considered, but 
the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  The prior version shall apply to 
periods preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000); see also 38 U.S.C.A. § 5110(g) (West 2002) (a 
liberalizing law shall not be earlier than the effective date 
thereof); 38 C.F.R. § 3.114 (2005).



Analysis

Entitlement to an initial rating greater than 20 percent for 
diabetes.

The veteran's diabetes is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7913 
(2005) (DC 7913).  Under DC 7913, a 20 percent rating 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  The next higher rating, 40 
percent, requires insulin, restricted diet, and regulation of 
activities.

In an August 2003 rating decision, the RO granted the veteran 
service connection for diabetes.  At the time, according to a 
June 2003 VA examination, the veteran used an oral agent for 
blood sugar control and followed a diabetic diet.  He did not 
use any insulin or require any hospitalizations for blood 
sugar.  More recently, a VA outpatient record, dated January 
2004, shows that the veteran's blood sugar levels are 
relatively well-controlled on the oral agent and that he is 
on a weight reduction plan.  Therefore, according to the 
medical evidence of record, the veteran is currently on an 
oral agent and restricted diet, but does not require insulin 
or activity restriction because of his diabetes.  
Accordingly, a disability rating greater than 20 percent 
under DC 7913 is not warranted.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See 
Fenderson, 12 Vet. App. at 126.  In this case, the Board 
finds that at no time since the effective date of the grant 
of service connection, April 2002, has the veteran met or 
nearly approximated the criteria for a rating greater than 20 
percent for diabetes.  Accordingly, the Board concludes that 
staged ratings are not for application in this particular 
case.

Under Note 1 to DC 7913, the Board must also consider whether 
the veteran's symptoms support a separate evaluation for 
diabetic complications.  See 38 C.F.R. § 4.118, DC 7913 Note 
1 (2005).  In March 2004, the veteran underwent a VA spine 
examination which indicated absent deep tendon reflexes.  In 
an April 2004 addendum to the examination, it is noted that 
the variability of the reflex changes could be due to 
diabetic involvement.  But, as noted, the condition is 
variable, and there is no evidence of functional impairment 
or restriction of the lower extremities due to the veteran's 
diabetes.  Additional symptomatology, such as lateral thigh 
hypalgesia and functional impairment, has been attributed to 
the veteran's lumbar spine condition, rather than to 
diabetes, and the anti-pyramiding provision of 38 C.F.R. § 
4.14 (2005) provides that evaluation of the same disability 
under various diagnoses is to be avoided.  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  Therefore, the veteran is 
not entitled to a separate rating for diabetic complications.

Entitlement to a rating greater than 40 percent for a lumbar 
spine disorder and greater than 10 percent for right thigh 
radiculopathy.

The veteran's lumbar spine disorder is currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, DC 5243 (2005) 
for intervertebral disc syndrome (IVDS).  The veteran's 
condition was previously evaluated as 20 percent disabling, 
but the RO increased the rating to 40 percent, effective 
April 2003, in the May 2004 SSOC.  The veteran has not 
indicated that he is satisfied with this rating.  
Consequently, the issue now before the Board is whether he is 
entitled to a rating higher than 40 percent.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be 
seeking the highest possible rating, unless he specifically 
indicates otherwise).

The Board notes that during the pendency of the veteran's 
appeal the regulations pertaining to evaluation of 
disabilities of the spine were amended, effective September 
26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
veteran was previously service connected for a lumbar spine 
condition under See 38 C.F.R. § 4.71a, DC 5292 (2002).  Prior 
to September 26, 2003, DC 5292 provided that slight 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation.  Moderate limitation of motion warranted 
a 20 percent evaluation.  Severe limitation of motion 
warranted a 40 percent evaluation.  See 38 C.F.R. § 471a, DC 
5292 (2002).  The veteran's condition is currently evaluated 
as 40 percent disabling.  Thus, a higher evaluation is not 
warranted under the old regulations.

As of September 26, 2003, the new general rating formula for 
injuries and diseases of the spine (other than IVDS) 
incorporated more objective criteria.  See 38 C.F.R. § 4.71a 
(2005) (for DCs 5235-5243).  Specifically, the revised 
criteria provide for evaluations with or without symptoms 
such as pain, stiffness, or aching.  Under the rating 
criteria, a 40 percent rating requires unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  See id.  To 
warrant the next higher rating, 50 percent, there must be 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The March 2003 VA examination states that the veteran's 
lumbar flexion is 30 degrees, extension is zero degrees, and 
side bending is 20 degrees to each side.  A VA outpatient 
record dated January 2004 shows flexion to 45 degrees and 
extension to 10 degrees.  The March 2004 VA examiner records 
flexion to 25 degrees, extension to 5 degrees, side bending 
to 20 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  Therefore, because there is evidence, on at 
least two occasions, of forward flexion of the lumbar spine 
to 30 degrees or less, and there is no unfavorable ankylosis, 
a disability rating of 40 percent, but no higher, is 
warranted under the general formula for injuries and diseases 
of the spine.  See 38 C.F.R. § 4.71a (2005) (for DCs 5235-
5243).

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-47 (1995).  

At the time of the March 2003 examination, the veteran 
complained of low back pain, occasional numbness of his right 
thigh, and frequent flare-ups of his low back.  The January 
2004 outpatient record indicates that the veteran suffers 
from back pain and takes Motrin to treat it.  In March 2004, 
during his most recent examination, the veteran complained of 
pain in his back and hips, numbness in his right thigh and 
functional limitation.  The Board finds, however, that the 
veteran is not entitled to rating greater than the 40 percent 
already assigned for limitation of motion because of pain and 
functional impairment.  There is no evidence that such pain, 
weakness, etc. results in unfavorable ankylosis.

The veteran must also be evaluated under the relevant 
criteria for IVDS.  Effective September 23, 2002, DC 5293 
provided that IVDS may be evaluated by two possible methods.  
38 C.F.R. § 4.71a DC 5293 (2002).  First, where IVDS affects 
a nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations; 
or, a rating may be assigned on the basis of the total 
duration of incapacitating episodes over the past 12 months.  
See id.  Effective September 26, 2003, criteria for IVDS were 
revised again and the cite changed to 38 C.F.R. § 4.71a DC 
5243 (2005).  See 68 Fed. Reg. 51454 (Aug. 27, 
2003)(effective September 26, 2003).  This new regulation 
includes the same language from DC 5293, but also provides 
that IVDS may be rated under the new general rating formula 
for diseases and injuries of the spine discussed above.  See 
38 C.F.R. § 4.71a (2005) (for DCs 5235-5243).

Under the incapacitating episodes criteria, DC 5243 provides 
that an evaluation of 10 percent is warranted for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks and an evaluation of 20 
percent, the next higher rating, is warranted for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks.  A 40 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months.  A maximum 60 percent rating is warranted when rating 
based on incapacitating episodes, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

Note (1) to DC 5243 defines an incapacitating episode as a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5243 (2005).

In March 2003, the veteran complained of frequent low back 
flare-ups, but reported no incapacitating episodes in the 
past year.  In March 2004, he reported that he had one 
episode of totally incapacitating back pain over the past 
year, which lasted 4 or 5 days, and that his work loss has 
been minimal.  There is no indication in the record whether 
this episode required bed rest prescribed by a physician or 
treatment by a physician.  But, even assuming that this 
episode can be considered an incapacitating episode for 
purposes of DC 5243, and that the total duration was one 
week, the incapacitating episode criteria would only allow 
for a 10 percent disability rating.  See 38 C.F.R. § 4.71a, 
DC 5243 (2005).  The general rating formula for injuries and 
diseases of the spine provides the greater evaluation at 40 
percent.

The Board must also consider whether the combination of the 
veteran's orthopedic and neurologic manifestations provides a 
higher rating under DC 5243.  The March 2003 and March 2004 
examiners stated that straight leg raising can be carried out 
to 45 degrees bilaterally, with pain, and noted hypalgesia of 
the anterior and lateral aspect of the right thigh.  In an 
April 2004 addendum, the March 2004 examiner opined that the 
lateral thigh hypalgesia is of long duration and that it is 
at least as likely as not that the lateral thigh dysfunction 
is secondary to the degenerative disc disease at L4-5.  As 
noted above, the record contains numerous complaints from the 
veteran related to hip pain and right thigh numbness.

In its May 2004 SSOC, the RO established service connection 
for right thigh radiculopathy, as related to the veteran's 
service connected lumbar spine disorder, assigning the 
disability a separate 10 percent rating, effective April 
2003, under 38 C.F.R. § 4.124a, DC 8620 (2005).  Under 38 
C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the scale provided for injury of the nerve involved.  
DC 8620 provides that when there is mild neuritis of the 
sciatic nerve, a 10 percent disability rating is warranted.  
To receive the next higher rating, 20 percent, there must be 
moderate neuritis of the sciatic nerve.  Because the veteran 
primarily experiences intermittent numbness in his thigh, the 
Board finds that he is entitled to no more than a 10 percent 
evaluation for mild neuritis.

Therefore, the combination of the veteran's neurologic and 
orthopedic manifestations provides the greatest evaluation.  
Under the orthopedic criteria, the veteran's lumbar spine 
condition warrants a 40 percent evaluation, but no higher, 
and under the neurologic criteria, the veteran is entitled to 
a separate 10 percent evaluation for right thigh 
radiculopathy.

Entitlement to a rating greater than 10 percent for bilateral 
knee arthritis.

The veteran's arthritis is currently evaluated as 10 percent 
disabling in each knee under DC 5003- 5257.  DC 5003, for 
degenerative arthritis, provides that compensation may be 
awarded (1) when limitation of motion meets the schedular 
criteria for the joint(s) affected and is objectively 
confirmed, such as by swelling, muscle spasm, or satisfactory 
evidence of painful motion; (2) when objectively confirmed 
limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of involvement of 2 or more major joints or 
minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 
(1995); see 38 C.F.R. § 4.71a, DC 5003 (2005).

DC 5260 and DC 5261 provide schedular criteria for limitation 
of motion of the knee and leg.  Under DC 5260, for limitation 
of flexion of the leg, a 10 percent evaluation is warranted 
for flexion limited to 45 degrees and a 20 percent evaluation 
is warranted for flexion limited to 30 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2005).  Under DC 5261, for limitation of 
extension of the leg, a 10 percent evaluation is warranted 
for extension limited to 10 degrees and a 20 percent 
evaluation is warranted for extension limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2005).  Normal range of motion of 
the knee is 0 degrees of extension and 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2005).

The June 2003 examination states that flexion is 120 degrees 
bilaterally and extension is zero degrees bilaterally.  
Therefore, the veteran's objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation under DC 5260 or DC 5261.  The veteran is, 
however, entitled to a 10 percent evaluation under DC 5003 
for each major joint affected by the arthritis, even without 
compensable limited motion.

DC 5003, as mentioned, provides for rating arthritis of the 
knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee and 
for instability of the knee may be assigned without 
pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2005).  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

Under DC 5257, a 10 percent disability rating is warranted 
for slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2005).  In this case, both the June 2003 examination 
and January 2004 outpatient record indicate crepitus, but 
good stability bilaterally.  Therefore, a compensable rating 
under DC 5257 is not warranted.

Also, as discussed above, when determining the severity of 
musculoskeletal disabilities such as the one at issue, VA 
must consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion under DeLuca v. Brown, 8 Vet. App. 202, 204-47 (1995).  
The June 2003 examiner indicated that there is no pain on 
palpitation and no effusion.  In January 2004, the veteran 
complained of knee pain and stated that he takes Motrin to 
treat it.  The Board finds, however, that no additional 
functional impairment has been attributed to knee pain and 
the veteran is not entitled to rating greater than 10 percent 
for either knee.  In this regard, the Board notes that there 
is no evidence that pain results in limitation of motion of 
the knee which meets the criteria for even a compensable 
rating based on limitation or flexion or extension.

In sum, because the veteran's knee arthritis affects major 
joints and causes some pain, but does not warrant a 
compensable rating for limitation of motion or instability, 
he is entitled to a 10 percent evaluation bilaterally, but no 
higher.

Entitlement to a rating greater than 10 percent for right 
hand arthritis.

The veteran's right hand arthritis is currently evaluated as 
10 percent disabling under DC 5003-5220.  As stated above, DC 
5003 awards compensation when objectively confirmed 
limitation of motion meets the schedular criteria for the 
joint(s) affected, but where a major joint or minor joint 
group is affected by degenerative arthritis, a 10 percent 
rating will be applied even without compensable limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5003 (2005).  DC 5220 
provides a 40 percent evaluation for favorable ankylosis of 
five digits of one hand.

In this case there is no evidence of ankylosis or limitation 
of motion of individual digits which will warrant a rating in 
excess of 10 percent.  Thus, none of the Diagnostic Codes 
pertaining to the digits of the hand will provide a higher 
rating.  See 38 C.F.R. § 38 C.F.R. § 4.71, Diagnostic Codes 
5216-5230.  The March 2003 examination of the veteran's right 
hand indicates that the thumb could oppose all fingers, the 
veteran could touch the proximal palmar crease of his hand 
with all fingertips, and there is no sensory or motor 
deficit.  There is no evidence of pain, weakness or 
incoordination which would allow for an increased rating for 
functional impairment under DeLuca v. Brown, 8 Vet. App. 202, 
204-47 (1995).  Thus, a rating greater than 10 percent is not 
warranted for the veteran's right hand arthritis.

Entitlement to a rating greater than 10 percent for left hand 
arthritis.

The veteran's left hand arthritis is currently evaluated as 
10 percent disabling under DC 5002 for rheumatoid arthritis 
and DC 5220.  Under DC 5002, where a major joint or minor 
joint group is affected, a 10 percent rating will be applied 
even without compensable limitation of motion; a 20 percent 
evaluation is warranted when there are one or two 
exacerbations per year.  See 38 C.F.R. § 4.71a, DC 5002 
(2005).  Again, DC 5220 provides a 40 percent evaluation for 
favorable ankylosis of five digits of one hand.

In this case there is no evidence of ankylosis or limitation 
of motion of individual digits which will warrant a rating in 
excess of 10 percent.  Thus, none of the Diagnostic Codes 
pertaining to the digits of the hand will provide a higher 
rating.  See 38 C.F.R. § 38 C.F.R. § 4.71, Diagnostic Codes 
5216-5230.  The March 2003 examination of the veteran's left 
hand indicates that the thumb could oppose all fingers, he 
could touch the proximal palmar crease with all fingertips, 
and there is no sensory or motor deficit.  Again, there is no 
evidence of functional impairment which would allow for an 
increased rating under DeLuca v. Brown, 8 Vet. App. 202, 204-
47 (1995).  Thus, a rating greater than 10 percent is not 
warranted for the veteran's left hand arthritis.

Entitlement to a rating greater than 10 percent for 
hypertension.

The veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, DC 7101 (2005).  Under DC 
7101, a 10 percent rating requires diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more and continuous medication required for control.  
A 20 percent rating requires diastolic pressure that is 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

According to the veteran's service medical records, he was 
first diagnosed with hypertension in September 1981.  At the 
time, his blood pressure was 155/103 and he was placed on 
medication.  More recently, the June 2003 VA examination 
recorded readings of 120/70, 120/71, and 120/70.  Recent VA 
outpatient records also include blood pressure readings.  A 
June 2003 record notes that the veteran was seen in the 
emergency room for elevated blood pressure and there are 
readings of 152/87 and 142/86.  A January 2004 record notes 
that the veteran's blood pressure was 133/85 and that he is 
treated with medication.  Because there are no diastolic 
readings over 110 and no systolic readings over 200 of 
record, an increased disability rating (i.e., 20 percent) is 
not warranted.  See 38 C.F.R. § 4.104, DC 7101 (2005).

Entitlement to a compensable rating for appendectomy scars.

The veteran's appendectomy scars are rated as noncompensable 
under 38 C.F.R. § 4.104, DC 7805 (2005).  DC 7805 assigns 
ratings based on the limitation of function of the affected 
part.  The veteran has two scars associated with his 
treatment for appendicitis.  According to the June 2003 VA 
examination there is some numbness around the scars but they 
are not painful or unstable.  There is no inflammation, 
edema, or definite keloid formation, and there is no 
limitation of motion or limitation of function caused by 
either scar.  Therefore, because there is no limitation of 
function of the affected area, and because the scar is not 
painful or unstable, a compensable rating is not warranted 
under DCs 7803, 7804, 7805.

Entitlement to a compensable rating for lichen planus.

The veteran's lichen planus is rated as noncompensable under 
38 C.F.R. § 4.118, DC 7806 (2005).  Under DC 7806, where less 
than 5 percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required during 
the past 12-month period, a zero percent rating is assigned.  
In order for the next higher rating, 10 percent, to be 
assigned, the evidence must show that at least 5 percent, but 
less than 20 percent, of the entire body or the exposed areas 
are affected, or it must show that intermittent systemic 
therapy is required for a total duration of less than six 
weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 
7806 (2005).

The June 2003 VA examiner noted patchy areas of skin 
depigmentation on both of the veteran's hands, and that the 
skin and nail involvement affects up to 2 percent of the 
total body surface area.  The veteran reported that he does 
not currently use any medication for the lichen planus and 
that it does not itch or cause any physical discomfort.  
Accordingly, because less than 5 percent of the veteran's 
body surface is affected, and the condition does not require 
treatment, he is not entitled to a compensable rating under 
DC 7806.

Entitlement to a compensable rating for hearing loss of the 
left ear.

Service connection is in effect for hearing loss of the left 
ear only, currently evaluated as zero percent disabling under 
38 C.F.R. § 4.85 (2005).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations are based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second 
(Hertz).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  If impaired hearing is service-connected in 
only one ear, such as in this case, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a numeric designation of I.  
See 38 C.F.R. § 4.85 (2005).

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

In the June 2003 VA audiological evaluation, pure tone 
threshold levels for the left ear were:



HERTZ



500
1000
2000
3000
4000
AVG
N/A
5
40
55
60
40

Speech recognition was 96 percent for the left ear.

Applying the results of the June 2003 evaluation to the 
rating criteria for hearing impairment, the Board concludes 
there is no basis for a rating assignment in excess of the 
currently assigned noncompensable evaluation at this time.  
With an average puretone threshold of 40 dB and 96 percent 
speech discrimination, the veteran's left ear hearing loss 
constitutes Level I impairment under 38 C.F.R. § 4.85, Table 
VI.  The veteran's right ear, although non-service connected, 
is also assigned a Level I designation in order to determine 
the percentage evaluation.  This bilateral Level I 
impairment, in turn, correlates to a noncompensable rating 
under Table VII.

As mentioned, there are two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. § 4.85.  
See 64 Fed. Reg. 25, 203 (May 11, 1999).  It does not appear, 
however, based on the June 2003 examination, that this case 
involves exceptional patterns of hearing impairment of the 
type contemplated by 38 C.F.R. § 4.86.  The puretone 
threshold is 55 dB or more only at 3000 and 4000 Hertz, so 
subdivision (a) is not satisfied.  And with respect to 
subdivision (b), although the puretone threshold is below 30 
dB at 1000 Hertz, it is not 70 dB or more at 2000 Hertz.

The Board acknowledges the veteran's October 2003 argument 
that his use of hearing aids confirms that he has hearing 
impairment.  There is no reason to doubt that he is in fact 
experiencing hearing problems of the type mentioned; indeed, 
VA outpatient records from June and August 2003 reference 
hearing aid issuance and adjustments for high frequency 
hearing loss.  But the Board reemphasizes that, in regards to 
hearing loss, disability ratings are derived purely by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  That is to say, there is little to no discretion 
to adjust the rating.  See Lendenmann, 3 Vet. App. at 349.

Entitlement to a compensable rating for a right shoulder 
disorder.

The veteran's right shoulder disorder is rated as 
noncompensable under 38 C.F.R. § 4.104, DC 5201 (2005).  In 
order to be entitled to a compensable 20 percent rating under 
DC 5201, arm motion must be limited at the shoulder level.  
Normal range of motion for the shoulder is 0 degrees of 
extension to 180 degrees of forward flexion; abduction from 0 
to 180 degrees, and external and internal rotation from 0 to 
90 degrees.  See 38 C.F.R. § 4.71, Plate I (2005).  The June 
2003 VA examination notes that the veteran's shoulder flexion 
is 169 degrees, abduction is 150 degrees, external rotation 
is 70 degrees, and internal rotation is 70 degrees.  The 
examiner stated that the right shoulder was normal.  
Therefore, because the veteran has normal arm motion at the 
shoulder, a compensable rating under DC 5201 is not 
warranted.

Also, as noted above, for disabilities such as the one at 
issue, VA must consider the extent the veteran may have 
additional functional impairment due to the extent of his 
pain, weakness, incoordination, and fatigability.  See DeLuca 
v. Brown, 8 Vet. App. at 204-47.  The June 2003 examiner 
notes, however, that there is no shoulder pain, shoulder 
strength is 5/5 in all motions, and that the veteran did not 
exhibit any weakened movements, excess fatigability, or loss 
of coordination during the examination.  Accordingly, the 
veteran is not entitled to an increased rating due to 
functional impairment.

Entitlement to an overall combined evaluation greater than 80 
percent.

The veteran's assigned disability ratings produce a combined 
rating of 80 percent.  38 C.F.R. § 4.25 Table I (2005) 
(combined ratings table shows how VA disabilities are 
"combined" to reach a total percentage, not just added).  
Because the Board has determined that the veteran is not 
entitled to an increased rating for any of his service 
connected disabilities, his overall combined evaluation 
remains the same.

ORDER

The claim for an initial rating greater than 20 percent for 
diabetes is denied.

The claim for a rating greater than 40 percent for a lumbar 
spine disorder is denied.

The claim for a rating greater than 10 percent for right 
thigh radiculopathy is denied.

The claim for a rating greater than 10 percent for right knee 
arthritis is denied.

The claim for a rating greater than 10 percent for left knee 
arthritis is denied.

The claim for a rating greater than 10 percent for right hand 
arthritis is denied.

The claim for a rating greater than 10 percent for left hand 
arthritis is denied.
The claim for a rating greater than 10 percent for 
hypertension is denied.

The claim for a compensable rating for appendectomy scars is 
denied.


	(CONTINUED ON NEXT PAGE)


The claim for a compensable rating for lichen planus is 
denied.

The claim for a compensable rating for hearing loss of the 
left ear is denied.

The claim for a compensable rating for a right shoulder 
disorder is denied.

The claim for an overall combined evaluation greater than 80 
percent is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


